 

Exhibit 10.4

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT, dated as of Oct 9, 2002 (the
“Agreement”), is made by FAMILY STEAK HOUSES OF FLORIDA, INC., a Florida
corporation (“Borrower”), in favor of GE CAPITAL FRANCHISE FINANCE CORPORATION,
a Delaware corporation.

 

AGREEMENT

 

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

 

1.          Definitions. Initially capitalized terms not otherwise defined in
this Agreement shall have the meanings set forth in that certain Loan Agreement
dated as of the date of this Agreement between Borrower and Lender, as the same
may be amended from time to time (the “Loan Agreement”). In addition, the
following terms shall have the following meanings for all purposes of this
Agreement:

 

“Environmental Condition” means any condition with respect to soil, surface
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any environmental medium comprising or surrounding the Premises,
whether or not yet discovered, which would reasonably be expected to or does
result in any damage, loss, cost, expense, claim, demand, order or liability to
or against any of the Borrower Parties, Lessee Parties or Lender by any third
party (including, without limitation, any Governmental Authority), including,
without limitation, any condition resulting from the operation of business at
the Premises and/or the operation of the business of any other property owner or
operator in the vicinity of the Premises and/or any activity or operation
formerly conducted by any person or entity on or off the Premises.

 

“Environmental Insurer” means American International Specialty Lines Insurance
Company, or such other environmental insurance company as Lender may select, and
its successors and assigns.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, orders, injunctions and decrees of
Governmental Authorities and common law, relating to Hazardous Materials or USTs
and/or the protection of human health or the environment by reason of a Release
or a Threatened Release of Hazardous Materials or USTs or relating to liability
for or costs of Remediation or prevention of Releases. “Environmental Laws”
includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations, rulings, orders or decrees promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations, orders, injunctions and decrees of Governmental Authorities; the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq.; the Emergency Planning and Community Right-to-Know Act, 42
U.S.C. § 11001 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §
5101 etseq.; the Resource Conservation and Recovery Act (including but not
limited to Subtitle I relating to USTs), 42 U.S.C. §§6901 etseq.; the Clean
Water Act, 33 U.S.C. §§ 1251 etseq.; the Clean Air Act, 42 U.S.C. §§ 7401
etseq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 etseq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 7401 et seq.; the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq. and the National Environmental Policy Act, 42 U.S.C. § 4321 et
seq. “Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations,
orders, injunctions and decrees of Governmental Authorities and common law;
conditioning transfer of property upon a negative declaration or other approval
of a Governmental Authority of the environmental condition of the property;
requiring notification or disclosure of Releases or other environmental
condition of the Premises to any Governmental Authority or other person or
entity, whether or not in connection with transfer of title to or interest in
property; imposing conditions or requirements relating to Hazardous Materials or
USTs in connection with permits or other authorizations required by Governmental
Authorities; relating to the handling and disposal of Hazardous Materials;
relating to nuisance, trespass or other causes of action related to Hazardous
Materials; and relating to wrongful death, personal injury, or property or other
damage in connection with the physical condition or use of the Premises by
reason of the presence of Hazardous Materials or USTs in, on, under or above the
Premises.

 

“Environmental Liens” has the meaning set forth in Section 2(i).

 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

 

 

 

“Environmental Policy” means the environmental insurance policy issued by
Environmental Insurer to Lender with respect to the Premises, which
Environmental Policy shall be in form and substance satisfactory to Lender in
its sole discretion.

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or any of the Borrower Parties.

 

“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant; (b)
radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the exposure to or release of which
is prohibited, limited or regulated by any Governmental Authority that asserts
or may assert jurisdiction over the Premises or the operations or activity at
the Premises, or any chemical, material, gas or substance that does or is
reasonably likely to pose a hazard to the health and/or safety of the occupants
of the Premises or the owners and/or occupants of property adjacent to or
surrounding the Premises.

 

“Indemnified Parties” means Lender, Environmental Insurer, the trustee under the
Mortgage, if applicable, and any person or entity who is or will have been
involved in the origination of the Loan, any person or entity who is or will
have been involved in the servicing of the Loan, any person or entity in whose
name the encumbrance created by any of the Mortgage is or will have been
recorded, persons and entities who may hold or acquire or will have held a full
or partial interest in the Loan (including, but not limited to, investors or
prospective investors in any Securitization, Participation or Transfer, as well
as custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefits of third parties), as well as the
respective directors, officers, shareholders, partners, members, employees,
lenders, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including, but not limited to, any other person or entity who
holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Premises, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

 

“Indemnity Agreements” means all indemnity agreements executed for the benefit
of any of the Borrower Parties, Lessee Parties or any prior owner, lessee or
occupant of the Premises in connection with Hazardous Materials or USTs,
including, without limitation, the right to receive payments under such
indemnity agreements.

 

“Permitted Amounts” means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms the presence, use, storage, release or handling of which
does not constitute a violation of any Environmental Laws and is customarily
employed in the ordinary course of, or associated with, similar businesses
located in the state in which the Premises is located.

 

“Premises” means the parcel or parcels of real property legally described on the
attached Exhibit A, together with all rights, privileges and appurtenances
therewith and all buildings, fixtures, tangible personal property (including,
without limitation, equipment) and other improvements now or hereafter located
on such real estate (whether or not affixed to the real estate).

 

“Questionnaire” means the environmental questionnaire completed on behalf of the
Borrower Parties with respect to the Premises and submitted to Environmental
Insurer in connection with the issuance of the Environmental Policy.

 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

2

 

 

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials or USTs.

 

“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials or USTs required by any Environmental Law or any
Governmental Authority, any actions to prevent, cure or mitigate any Release,
any action to comply with any Environmental Laws or with any permits issued
pursuant thereto, any inspection, investigation, study, monitoring, assessment,
audit, sampling and testing, laboratory or other analysis, or any evaluation
relating to any Hazardous Materials or USTs.

 

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Premises which may result
from such Release.

 

“USTs” means any one or combination of below or above ground tanks and
associated piping systems used in connection with the storage, dispensing and
general use of petroleum and petroleum-based substances.

 

2.           Representations and Warranties. Borrower represents and warrants to
Lender and Environmental Insurer, which representations and warranties shall
survive the execution and delivery of this Agreement, that, except as disclosed
in the Questionnaire:

 

(a)          Neither the Premises nor any of the Borrower Parties are in
violation of, or subject to, any pending or, to Borrower’s actual knowledge,
threatened investigation or inquiry by any Governmental Authority or to any
remedial obligations under any Environmental Laws, and this representation and
warranty would continue to be true and correct following disclosure to the
applicable Governmental Authorities of all relevant facts, conditions and
circumstances, if any, pertaining to the Premises;

 

(b)          All permits, licenses or similar authorizations required to
construct, occupy, operate or use any buildings, improvements, fixtures and
equipment forming a part of the Premises by reason of any Environmental Laws
have been obtained;

 

(c)          No Hazardous Materials have been used, handled, manufactured,
generated, produced, stored, treated, processed, transferred, disposed of or
otherwise Released in, on, under, from or about the Premises, except in
Permitted Amounts;

 

(d)          The Premises does not contain Hazardous Materials, except in
Permitted Amounts, and all USTs located on or about the Premises, if any, are in
full compliance with all Environmental Laws;

 

(e)          There is no threat of any Release migrating to the Premises in
excess of Permitted Amounts;

 

(f)          There is no past or present non-compliance with Environmental Laws,
or with permits issued pursuant thereto, in connection with the Premises;

 

(g)          None of the Borrower Parties has received any written or oral
notice or other communication from any person or entity (including but not
limited to a Governmental Authority) relating to Hazardous Materials or USTs or
Remediation thereof in excess of Permitted Amounts, of possible liability of any
person or entity pursuant to any Environmental Law, other environmental
conditions in connection with the Premises, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;

 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

3

 

 

(h)          All information known to any of the Borrower Parties or contained
in the files of any of the Borrower Parties relating to any Environmental
Condition, Releases of Hazardous Materials or USTs in, on, under or from the
Premises, other than in Permitted Amounts, has been provided to Lender,
including, without limitation, information relating to all prior Remediation;

 

(i)          The Premises has been kept free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law (the “Environmental
Liens”); and none of the Borrower Parties has allowed any tenant or other user
of the Premises to do any act that materially increased the dangers to human
health or the environment, posed an unreasonable risk of harm to any person or
entity (whether on or off the Premises), impaired the value of the Premises in
any material respect, is contrary to any requirement of any insurer, constituted
a public or private nuisance, constituted waste, or violated any covenant,
condition, agreement or easement applicable to the Premises; and

 

(j)          The information and disclosures in the Questionnaire are true,
correct and complete in all material respects, and the person or persons
executing the Questionnaire were duly authorized to do so.

 

3.           Covenants. Borrower covenants as follows to Lender and
Environmental Insurer from and after the execution and delivery of this
Agreement and until all of the Obligations are satisfied in full:

 

(a)          The Premises, the Borrower Parties and any other operator or user
of the Premises shall not be in violation of or subject to any investigation or
inquiry by any Governmental Authority or subject to any Remediation obligations
under any Environmental Laws;

 

(b)          All uses and operations on or of the Premises, whether by Borrower
or any other person or entity, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto;

 

(c)          There shall be no Releases or Hazardous Materials in, on, under or
from the Premises, except in Permitted Amounts;

 

(d)          Borrower shall keep the Premises, or cause the Premises to be kept,
free and clear of all Environmental Liens; and

 

(e)          Borrower shall not do or allow any tenant or other user of the
Premises to do any act that (i) materially increases the dangers to human health
or the environment, (ii) poses an unreasonable risk of harm to any person or
entity (whether on or off the Premises), (iii) impairs or is reasonably likely
to impair the value of the Premises, (iv) is contrary to any requirement of any
insurer, (v) constitutes a public or private nuisance or constitutes waste, or
(vi) violates any covenant, condition, agreement or easement applicable to the
Premises.

 

4.           Notification Requirements. Borrower shall immediately notify Lender
in writing upon Borrower obtaining actual knowledge of:

 

(a)          any presence of Releases or Threatened Releases in, on, under, from
or migrating towards the Premises, in excess of Permitted Amounts, including,
without limitation, the presence on or under the Premises, or the escape,
seepage, leakage, spillage, discharge, emission or release from any USTs on,
above or under the Premises, of any Hazardous Materials, apparent or real, in
excess of Permitted Amounts;

 

(b)          any non-compliance with any Environmental Laws related in any way
to the Premises;

 

(c)          any Environmental Lien or any act or omission which would
reasonably be expected to result in the imposition of an Environmental Lien;



 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

4

 

 

(d)          any required or proposed Remediation of environmental conditions
relating to the Premises, including, without limitation, any and all
enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Premises;

 

(e)          any written or oral notice or other communication of which any of
the Borrower Parties becomes aware from any source whatsoever (including but not
limited to a Governmental Authority) relating in any way to Hazardous Materials,
USTs or Remediation thereof, possible liability of any person or entity pursuant
to any Environmental Law, other environmental conditions in connection with the
Premises, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Agreement; or

 

(f)          any investigation or inquiry initiated by any Governmental
Authority relating to the Environmental Condition of the Premises.

 

5.           Inspections. If required by any Environmental Law or upon any
reasonable suspicion by Borrower or Lender of a Release, a Threatened Release or
a violation of any Environmental Law, Borrower shall, at its sole cost and
expense:

 

(a)          perform any environmental site assessment or other investigation of
environmental conditions in connection with the Premises as may be reasonably
requested by Lender (including but not limited to sampling, testing and analysis
of soil, water, air, building materials and other materials and substances
whether solid, liquid or gas), and share with Lender and Environmental Insurer
the reports and other results thereof, and Lender, Environmental Insurer and
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; and

 

(b)          have the Premises inspected as may be required by any Environmental
Laws for seepage, spillage and other environmental concerns. If any USTs are
located at the Premises, Borrower shall maintain and monitor such USTs in
accordance with all Environmental Laws. Borrower shall provide Lender with
written certified results of all inspections performed on the Premises. All
costs and expenses associated with the inspection, preparation and certification
of results, as well as those associated with any corrective action, shall be
paid by Borrower. All inspections and tests performed on the Premises shall be
conducted in compliance with all Environmental Laws.

 

6.           Remediation; Releases. Borrower shall, at its sole cost and
expense, and without limiting the rights of Lender under any other provision of
this Agreement, including, without limitation, Section 6(b), comply with all
reasonable written requests of Lender to:

 

(1)         reasonably effectuate Remediation of any condition (including but
not limited to a Release) in, on, under or from the Premises;

 

(2)         comply with any Environmental Law;

 

(3)         comply with any directive from any Governmental Authority; and

 

(4)         take any other reasonable action necessary or appropriate for
protection of human health or the environment.

 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

5

 

  

7.          Actions by Lender. Lender, Environmental Insurer and any other
person or entity designated by Lender, including but not limited to any
receiver, any representative of a Governmental Authority, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Premises during normal business hours or at any time in the event of an
emergency (including without limitation in connection with any Securitization,
Participation or Transfer contemplated by the Loan Agreement or in connection
with the exercise of any remedies set forth in the Mortgage or the other Loan
Documents) to assess any and all aspects of the environmental condition of the
Premises and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in Lender’s sole and
absolute discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and conducting other invasive testing. Borrower
shall cooperate with and provide access to Lender, Environmental Insurer and any
such person or entity designated by Lender. Any such assessment and
investigation shall be at Borrower’s sole cost and expense if, at the time
Lender undertakes such assessment or investigation, Lender has a reasonable
basis for believing that a Release has occurred at the Premises in excess of
Permitted Amounts or if an Event of Default has occurred and is continuing.
Otherwise, any such assessment and investigation shall be at Lender’s sole cost
and expense.

 

8.          Indemnification. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties for, from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind of nature (including, without limitation, attorneys’
fees, court costs and other costs of defense) (collectively, “Losses”)
(excluding Losses suffered by an Indemnified Party directly arising out of such
Indemnified Party’s gross negligence or willful misconduct; provided, however,
that the term “gross negligence” shall not include gross negligence imputed as a
matter of law to any of the Indemnified Parties solely by reason of Borrower’s
interest in the Premises or Borrower’s failure to act in respect of matters
which are or were the obligation of Borrower under the Loan Documents) and costs
of Remediation (whether or not performed voluntarily), engineers’ fees,
environmental consultants’ fees, and costs of investigation (including but not
limited to sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas)
imposed upon or incurred by or asserted against any Indemnified Parties, and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (i) any presence of any Hazardous Materials or USTs in, on,
above, or under the Premises; (ii) any past, present or Threatened Release in,
on, above, under or from the Premises; (iii) any activity by Borrower, any
person or entity affiliated with Borrower or any tenant or other user of the
Premises in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other Release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from the Premises of any
Hazardous Materials or USTs at any time located in, under, on or above the
Premises; (iv) any activity by Borrower, any person or entity affiliated with
Borrower or any tenant or other user of the Premises in connection with any
actual or proposed Remediation of any Hazardous Materials or USTs at any time
located in, under, on or above the Premises, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (v) any past, present or
threatened noncompliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with the Premises or
operations thereon, including but not limited to any failure by Borrower, any
person or entity affiliated with Borrower or any tenant or other user of the
Premises to comply with any order of any Governmental Authority in connection
with any Environmental Laws; (vi) the imposition, recording or filing or the
threatened imposition, recording or filing of any Environmental Lien encumbering
the Premises; (vii) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(viii) any past, present or threatened injury to, destruction of or loss of
natural resources in any way connected with the Premises, including but not
limited to costs to investigate and assess such injury, destruction or loss;
(ix) any acts of Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Materials or USTs owned or possessed by Borrower, any person or entity
affiliated with Borrower or any tenant or other user, at any facility or
incineration vessel owned or operated by another person or entity and containing
such or similar Hazardous Materials or USTs; (x) any acts of Borrower, any
person or entity affiliated with Borrower or any tenant or other user of the
Premises, in accepting any Hazardous Materials or USTs for transport to disposal
or treatment facilities, incineration vessels or sites selected by Borrower, any
person or entity affiliated with Borrower or any tenant or other user of the
Premises, from which there is a Release, or a Threatened Release of any
Hazardous Materials or USTs which causes the incurrence of costs for
Remediation; (xi) any personal injury, wrongful death, or property damage
arising under any statutory or common law or tort law theory, including but not
limited to damages assessed for the maintenance of a private or public nuisance
or for the conducting of an abnormally dangerous activity on or near the
Premises; or (xii) any misrepresentation or inaccuracy in any representation or
warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement.

 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

6

 

  

9.          Release. Borrower fully and completely releases, waives and
covenants not to assert any claims, liabilities, actions, defenses, challenges,
contests or other opposition against Lender and Environmental Insurer, however
characterized, known or unknown, foreseen or unforeseen, now existing or arising
in the future, relating to this Agreement and any Hazardous Materials, USTs,
Releases and/or Remediation on, at or affecting the Premises.

 

10.         Independent Obligations; Conflict. The obligations of Borrower and
the rights and remedies of Lender set forth in this Agreement are independent
from those of Borrower pursuant to the Loan Agreement, the Mortgage, the Note
and the other Loan Documents, and shall survive the repayment of the Loan, the
termination, expiration and/or release of the Loan Agreement, the Note, the
Mortgage and the other Loan Documents and/or the judicial or nonjudicial
foreclosure of the Mortgage by Lender or the delivery of a deed-in-lieu of
foreclosure by Borrower to Lender. In the event any of the terms and provisions
of this Agreement are in conflict with the terms and conditions of any other
Loan Document, the terms and conditions of this Agreement shall control as to
such conflict.

 

11.         Reliance By Environmental Insurer. Borrower acknowledges and agrees
that Environmental Insurer may rely on the representations, warranties and
covenants set forth in this Agreement, that Environmental Insurer is an intended
third-party beneficiary of such representations, warranties and covenants and
that Environmental Insurer shall have all rights and remedies available at law
or in equity as a result of a breach of such representations, warranties and
covenants, including, to the extent applicable, the right of subrogation.

 

12.         Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower
acknowledges that this Agreement was substantially negotiated by Lender in the
State of Arizona and delivered by Borrower in the State of Arizona and there are
substantial contacts between the parties and the transactions contemplated
herein and the State of Arizona. For purposes of any action or proceeding
arising out of this Agreement, the parties hereto hereby expressly submit to the
jurisdiction of all federal and state courts located in the State of Arizona and
Borrower consents that it may be served with any process or paper by registered
mail or by personal service within or without the State of Arizona in accordance
with applicable law. Furthermore, Borrower waives and agrees not to assert in
any such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Agreement shall be governed by and construed under the laws of the State of
Arizona, without regard to its principles of conflicts of law. To the extent
that a court of competent jurisdiction finds Arizona law inapplicable with
respect to any provisions hereof, then, as to those provisions only, the law of
the state where the applicable Premises is located shall be deemed to apply.
Nothing in this Section shall limit or restrict the right of Lender to commence
any proceeding in the federal or state courts located in the state where the
Premises is located to the extent Lender deems such proceeding necessary or
advisable to exercise remedies available under this Agreement.

 

13.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Lender and Borrower and their respective successors and permitted
assigns, including, without limitation, any United States trustee, any
Borrower-in-possession or any trustee appointed from a private panel; provided,
however, Borrower’s right to assign this Agreement shall be limited as set forth
in the Loan Agreement.

 

14.         Severability. The provisions of this Agreement shall be deemed
severable. If any part of this Agreement shall be held unenforceable, the
remainder shall remain in full force and effect, and such unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein.

 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

7

 

 

15.         Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. LENDER, BY ACCEPTING THIS AGREEMENT, AND BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF LENDER AND BORROWER,
BORROWER’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR
DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO
OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, BORROWER AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER AND ANY OF
THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER OR
ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY
BORROWER AND LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.

 

16.         Time of the Essence. Time is of the essence in the performance of
each and every obligation under this Agreement.

 

17.         Notices. All notices, demands, designations, certificates, requests,
offers, consents, approvals, appointments and other instruments given pursuant
to this Agreement shall be given in accordance with the notice provisions of the
Loan Agreement.

 

18.         Amendments; Waivers. This Agreement may not be modified except by an
instrument in writing executed by Borrower and Lender and no requirement hereof
may be waived at any time except by a writing signed by the party against whom
such waiver is sought to be enforced, nor shall any waiver be deemed a waiver of
any subsequent breach or default.

 

19.         Headings. The headings appearing in this Agreement have been
inserted for convenient reference only and shall not modify, define, limit or
expand the express provisions of this Agreement.

 

20.         Indemnity Agreements. Borrower hereby grants to Lender a security
interest in all Indemnity Agreements, including, without limitation, the right
to receive payments under the Indemnity Agreements. Upon the occurrence of an
Event of Default, (i) Lender may exercise any or all of the remedies available
to it under all applicable laws, including, without limitation, all applicable
provisions of the Uniform Commercial Code, with respect to the Indemnity
Agreements, and (ii) Lender shall have the immediate right to exercise all of
Borrower’s rights and remedies under the Indemnity Agreements, including,
without limitation, making demands and claims and receiving payments under the
Indemnity Agreements. Borrower hereby grants Lender a power of attorney (which
grant shall be deemed irrevocable and coupled with an interest) to exercise such
rights and remedies.

 

01-435323.03

FFC No. 8100-4864

Unit #109

Neptune, FL

Rev. 3/13/02

 

8

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

  BORROWER:       FAMILY STEAK HOUSES OF FLORIDA, INC., a
Florida corporation       By /s/ Edward Alexander



  Printed Name Edward Alexander



  Its Executive Vice President

 

STATE OF  Florida )     )  SS.   COUNTY OF Duval )  

 

The foregoing instrument was acknowledged before me on Oct 1, 2002 by Edward
Alexander, Exec.Vice President of Family Steak Houses of Florida, Inc., a
Florida corporation, on behalf of the corporation.

 

  /s/ Cynthia D Newton   Notary Public

 

    My Commission Expires:         Cynthia D Newton   My Commission DD112317
01-435323.03 Expires April 25, 2006 FFC No. 8100-4864   Unit #109   Neptune. FL
  Rev. 3/13/02  

 

 

